—Order unanimously affirmed without costs. Memorandum: Because it does not appear from the separation agreement that the parties intended to continue their obligations post mortem and the children were provided with alternative means of support, we conclude that the obligations of decedent set forth in the separation agreement terminated at the time of death (see, Matter of Riconda, 90 NY2d 733, 738-739). (Appeals from Order of Orleans County Surrogate’s Court, Noonan, S. — Support.) Present — Denman, P. J., Hayes, Pigott, Jr., Balio and Fallon, JJ.